DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1, 2, 11-12 in the reply filed on 8/3/2022 is acknowledged.
Claims 3-10, 13-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.
Priority
	The instant application was filed 02/04/2020 is a national stage entry of PCT/US18/45181 with an international filing date: 08/03/2018 and claims priority from provisional application 62541285 , filed 08/04/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The examiner has not compared the art cited in the specification relative to the IDS.  
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). (pages 38-39)
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
 
Claim Objections
Claim 1-2, 11-12 are objected to because of the following informalities:  
 	Claim 1 recites, “i.”, “ii.”, “iii.” MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Claims 2, 11-12 are objected as they depend from claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem (WO01/006016) and Schulze (Analytical Chemistry. 2012, 84, 5080−5084 ).
Claim 1, provides step (e) which is optional and allows for the interpretation step (f) is also optional.
With regards to claim1 Kayyem teaches figures 30 and 32(below). 
	
    PNG
    media_image1.png
    977
    598
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    967
    651
    media_image2.png
    Greyscale

	Kayyem teaches providing a sample with single stranded nucleotides with a test sample, provide cleavage probes with a first target identifier 5’ of the position of one or more nucleotide of interest and a second  identifier  3’ of  the nucleotide of interest.
Kayyem teaches, “In a preferred embodiment, when the scissile linkage is a nucleic acid such as RNA, the methods of the invention may be used to detect mismatches, as is generally described in U.S. Patent Nos.  5,660,988, and WO 95/14106, hereby expressly incorporated by reference. These mismatch detection methods are based on the fact that RNAseH may not bind to and/or cleave an RNA:DNA duplex if there are mismatches present in the sequence.”
While Kayyem teaches the use of mismatch probe it does not specifically teach cleavage based on mismatch bases.
However, Schulze teaches, “ These DNA microarrays use allele specific hybridization with one probe for each of the four possible nucleotides in the middle of the probe. Allele specific hybridization can suffer from the fact that different oligonucleotide probes with different nucleotide composition have varying thermodynamic parameters. This can result in unpredictable hybridization behavior of mismatch probes. Discrimination between perfect match (PM) and mismatch (MM) probes is therefore limited and may be insufficient for some sets of probes. In practice, it has been reported that mismatch probes can give even higher signals than perfect match probes.” (page 5080, 1st column). Schulze teaches, “we used Surveyor CEL1 nuclease on fluorescence-based DNA microarrays to enhance the perfect match/mismatch discrimination.” (page 5081, 1st column, middle). Schulze teaches, “s. Mismatch specific CEL1 Surveyor nuclease was applied to reduce fluorescence signals of mismatched dsDNA immobilized on glass slides and thus significantly enhanced the perfect match mismatch discrimination of genotyping microarrays.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the CEL1 endonuclease in the method of Kayyem with mismatch probes.  The artisan would be motivated to allow detection of test sequences containing mismatches with the probe sequences with enhanced mismatch discrimination.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one reagent for the detection of mismatches for another.
With regards to claim 2, CEL1 is an endonuclease.
With regards to claim 11, Schulze teaches, “The perfect match/mismatch discrimination can be enhanced by increasing the hybridization temperature close to the melting temperature of the probes and by reducing the salt concentration in the hybridization solution, but it is not always possible to choose a hybridization temperature which is simultaneously optimized for all probes present” (page 5080, 2nd column). Schulze teaches, “The optimal CEL1 concentration was determined and tested with standard end point fluorescence detection as well as with total internal reflection fluorescence (TIRF). TIRF was used to detect the effect of CEL1 nuclease on perfect match and mismatch duplexes directly in real-time in the presence of the target solution.” (5081, 1st column, 1st full paragraph).
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to optimize the conditions of the CEL1 cleavage.  The artisan would be motivated to optimize the assay conditions to provide the most sensitive assay.  The artisan would have a reasonable expectation of success as the artisan is merely following the teachings of the art. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem (WO01/006016) and Schulze (Analytical Chemistry. 2012, 84, 5080−5084 ) as applied to claims 1-2, 11 above, and further in view of Pimkin (BMC Biotechnology 2007, 7:29).
The teachings of Kayyem and Schulze are set forth above.
Kayyem and Schulze do not specifically teach the use of an engineered endonuclease.
However, Pimkin teaches, “In the present study we employed a baculovirus system for expression and site-directed mutagenesis studies of enzymes of the CEL I family. Active CEL I nuclease was purified from the cell culture media and used for detection of single-base substitutions in patient-derived DNA. We also report the cloning, expression and site-directed mutagenesis of the cDNA of a close homolog of CEL I nuclease from spinach, which we termed SP I. We show that the properties of recombinant CEL I and SP I nucleases may be different from their native counterparts purified from plant tissues.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a recombinant CEL1 or SP1 (engineered to increase specificity of mismatched base pairs) in the method of Kayyem and Schulze.  The artisan would be motivated to use a recombinant protein as it allows for more efficient isolation and activities different than the native endonucleases.  The artisan would have a reasoanble expectation of success as the artisan is merely substituting one endonuclease for cleavage of mismatch probes.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634